


109 HR 5406 IH: To suspend the visa waiver program until certain

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5406
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Gingrey
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend the visa waiver program until certain
		  entry-exit control requirements are met, and for other
		  purposes.
	
	
		1.Suspension of visa waiver
			 program
			(a)In
			 generalNotwithstanding any other provision of law, the visa
			 waiver program established under section 217 of the Immigration and Nationality
			 Act (8 U.S.C. 1187) is hereby suspended until such time as the Secretary of
			 Homeland Security determines and certifies to Congress that—
				(1)the automated
			 entry-exit control system authorized under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221
			 note) is fully implemented and functional;
				(2)all United States
			 ports of entry have functional biometric machine readers; and
				(3)all nonimmigrants,
			 including Border Crossing Card holders, are processed through the automated
			 entry-exit control system.
				(b)RepealSubparagraph
			 (B) of section 217(a)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1187(a)(3)) is hereby repealed.
			
